Case: 21-30440     Document: 00516417474         Page: 1     Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 3, 2022
                                  No. 21-30440                         Lyle W. Cayce
                                                                            Clerk

   Cynthia Payton,

                                                           Plaintiff—Appellant,

                                       versus

   Town of Maringouin,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-563


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Cynthia Payton appeals the district court’s order
   granting Defendant-Appellee Town of Maringouin’s (“the Town”) motion
   for summary judgment. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30440     Document: 00516417474           Page: 2   Date Filed: 08/03/2022




                                    No. 21-30440


                             I.    Background
          Beginning in August 2015, trucks and trailers operating on behalf of
   RJ’s Transportation (“RJ’s”) began parking close to Payton’s house. Payton
   believed that the trucks were hauling dangerous substances, so she
   complained to public officials in the Town. Payton alleged that after
   submitting these complaints, RJ’s employees began stalking and harassing
   her. She reported the harassment to the Iberville Parish Sheriff’s Office,
   which ignored her. She then attempted to file charges with the Justice of the
   Peace for the Parish of Iberville, Eugene Simpson, against the truck drivers
   who had allegedly stalked and harassed her. Justice of the Peace Simpson told
   Payton that she could not bring any charges without the approval of the Chief
   of Police, Hosea Anderson (“Chief Anderson”).
          On September 27, 2017, Payton sent a letter to RJ’s about the
   operation of its trucks and the alleged stalking and harassment by its truck
   drivers. On October 17, 2021, having had all her complaints ignored by local
   officials and RJ’s, Payton complained to District Attorney Ricky Ward (“DA
   Ward”) via email. Her email explained that she attempted to file charges
   against her alleged harassers, but that Simpson said she could not do so
   without Chief Anderson’s approval. She also alleged that Chief Anderson
   was harassing her. DA Ward did not respond to Payton’s email.
          Later that day, Justice of the Peace Simpson attended a meeting at the
   Iberville Parish Sheriff’s Office Maringouin Substation, during which Chief
   Anderson and RJ’s truck drivers—Dwayne Bourgeois, Patrick Ventress, and
   Edward James—executed affidavits stating that Payton had criminally
   defamed them by sending the September 27, 2017, letter to RJ’s. After
   conferring with the affiants, Justice of the Peace Simpson signed warrants for
   Payton’s arrest for criminal defamation in violation of La. Rev. Stat.




                                         2
Case: 21-30440         Document: 00516417474              Page: 3       Date Filed: 08/03/2022




                                           No. 21-30440


   Ann. § 14:47. 1 Shortly thereafter, Officer Terrance Davis and an
   unidentified Iberville Parish Sheriff’s deputy went to Payton’s home and
   arrested her. She was taken to West Baton Rouge Parish Jail and was released
   the next day. DA Ward subsequently refused all charges against Payton.
          Payton filed suit on May 18, 2018, and amended her complaint on
   August 15, 2018. Pursuant to 42 U.S.C. § 1983, she asserted several claims
   against Justice of the Peace Simpson, the Town and its law enforcement
   officers, and RJ’s Transportation and its employee, Ventress, including a
   First Amendment retaliation claim and a Fourth Amendment claim
   connected to malicious prosecution. 2 The district court granted Justice of the
   Peace Simpson’s motion to dismiss on grounds that Payton’s claims against
   him were barred by the doctrine of judicial immunity.
          After discovery, three separate motions for summary judgment were
   filed by the Town, Chief Anderson and Officer Davis, and RJ’s and Ventress.
   In a single order, the district court granted those motions for summary
   judgment with respect to Payton’s federal law claims. Payton timely


          1
              Louisiana’s criminal defamation statute provides:

          Defamation is the malicious publication or expression in any
          manner, to anyone other than the party defamed, of anything which
          tends:
          (1) To expose any person to hatred, contempt, or ridicule, or to
          deprive him of the benefit of public confidence or social
          intercourse; or
          (2) To expose the memory of one deceased to hatred, contempt, or
          ridicule; or
          (3) To injure any person, corporation, or association of persons in
          his or their business or occupation.
          Whoever commits the crime of defamation shall be fined not more
          than five hundred dollars, or imprisoned for not more than six
          months, or both.

          2
              Payton also asserted several state law claims, but those do not remain on appeal.




                                                 3
Case: 21-30440      Document: 00516417474          Page: 4   Date Filed: 08/03/2022




                                    No. 21-30440


   appealed. On February 9, 2022, this court granted Payton’s unopposed
   motion for partial dismissal of Chief Anderson, Sheriff Brett Stassi, Deputy
   Sheriff Shaderick Jones, Officer Davis, drivers James, Bourgeois, Ventress,
   RJ’s, and Justice of the Peace Simpson as Defendants-Appellees. Thus, only
   Payton’s claims against the Town remain on appeal.
                      II.    Standard of Review
          “We review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court.” Hagen v. Aetna Ins. Co.,
   808 F.3d 1022, 1026 (5th Cir. 2015). Summary judgment is appropriate if the
   record evidence “shows that there is no genuine dispute as to any material
   fact and the movant is entitled to judgment as a matter of law.” Fed. R.
   Civ. P. 56(a).
                            III.    Discussion
      a. First Amendment retaliation claim
          The district court granted summary judgment dismissing Payton’s
   First Amendment retaliation claim on grounds that she failed to establish the
   causation element. This court has explained that “[t]o prevail on a First
   Amendment retaliation claim, [a] [p]laintiff must demonstrate that (1) [s]he
   was engaged in constitutionally protected activity, (2) the officers’ action
   caused [her] to suffer an injury that would chill a person of ordinary firmness
   from continuing to engage in that activity, and (3) the officers’ adverse
   actions were substantially motivated against [the] [p]laintiff's exercise of
   constitutionally protected conduct.” Alexander v. City of Round Rock, 854
   F.3d 298, 308 (5th Cir. 2017). As to the second element, the alleged injury
   that Payton suffered is her arrest. The district court held that Chief
   Anderson’s statement and affidavit could not support a finding of probable
   cause for Payton’s arrest because the Louisiana Supreme Court held that La.
   Rev. Stat. Ann. § 14:47 is “unconstitutional insofar as [it] attempt[s] to
   punish public expression and publication concerning public officials” and




                                         4
Case: 21-30440      Document: 00516417474          Page: 5   Date Filed: 08/03/2022




                                    No. 21-30440


   Anderson is a public official. See State v. Snyder, 277 So.2d 660, 668 (La.
   1972). It nonetheless reasoned that the causation element of her First
   Amendment retaliation claim was not satisfied because Payton was ultimately
   arrested based on the statements and affidavits of three private citizens, thus
   it was not Chief Anderson’s actions that caused her to suffer the alleged
   injury. We agree.
          Specifically, Simpson wrote an affidavit based on Ventress’s
   voluntary statement, which explained that Payton mailed a letter to his job
   with false statements about him, including that he was a gang member, that
   he harassed her on her job, that he followed her from her job, that he was on
   public assistance, and that he was being paid to harass and intimidate her.
   Because a reasonable juror would conclude that those statements were false,
   the district court concluded that there was probable cause to arrest Payton
   for criminally defaming Ventress. The parties do not dispute the existence of
   probable cause on appeal. Because Payton would have been arrested
   regardless of Anderson’s actions, the district court properly held that her
   First Amendment retaliation claim fails for lack of causation.
          Payton argues that her case is analogous to Lozman v. City of Riviera
   Beach, 138 S. Ct. 1945 (2018), where the Supreme Court held that the
   presence of probable cause did not bar a claim of retaliatory arrest where
   “high-level city policymakers adopted a plan to retaliate against [the
   petitioner] for protected speech and then ordered his arrest when he
   attempted to make remarks during the public-comment portion of a city
   council meeting.” Id. at 1949, 1955. In that case, the petitioner, Lozman, was
   the resident of a floating home in the city-owned marina and an outspoken
   critic of the city’s plan to use its eminent domain power to seize waterfront
   homes for private development. Id. at 1949. After he filed a lawsuit alleging
   that the city’s approval of an agreement with developers violated Florida’s
   open-meetings laws, the city council held a closed-door session in which a




                                          5
Case: 21-30440        Document: 00516417474              Page: 6      Date Filed: 08/03/2022




                                         No. 21-30440


   councilmember suggested that the city use its resources to “intimidate”
   Lozman and other city council members agreed. Id. Five months later, while
   Lozman was giving remarks during a public city council meeting, the same
   councilmember had Lozman arrested. Id. at 1949–50. Lozman filed a § 1983
   suit against the city, and the jury returned a verdict against him, which the
   Eleventh Circuit affirmed on grounds that the existence of probable cause
   defeated a First Amendment claim for retaliatory arrest. Id. The Supreme
   Court vacated, reasoning that Lozman’s was a unique case where he need not
   prove the absence of probable cause because he claimed that his arrest was
   ordered pursuant to an official policy in retaliation for his open-meetings
   lawsuit and his prior public criticism of city officials. Id. at 1951, 1954–55.
           Payton contends that the existence of probable cause should not bar
   her First Amendment retaliation claim because, as in Lozman, Anderson
   “confected a policy of retaliating against Payton’s speech,” and that
   “policy” is attributable to the Town given that Anderson is its final
   policymaker. 3 Lozman is distinguishable, however. As the Supreme Court
   emphasized, Lozman involved a ‘unique class of retaliatory arrest claims”
   where the arrest was part of “an ‘official municipal policy’ of intimidation”
   against the petitioner “for his criticisms of city officials and his open-
   meetings lawsuit.” Id. at 1954. Payton fails to show that her claims fall within
   Lozman’s unique class. Accordingly, we hold that the district court did not
   err in granting summary judgment dismissing Payton’s First Amendment
   retaliation claim.


           3
               By pointing out that neither party disputes that Anderson was the final
   policymaker for the Town, Payton seems to attempt to invoke the “single incident
   exception,” under which “[a] single decision by a policy maker may, under certain
   circumstances, constitute a policy for which a [municipality] may be liable.” Valle v. City
   of Houston, 613 F.3d 536, 542 (5th Cir. 2010) (quoting Brown v. Bryan Cnty., 219 F.3d 450,
   462 (5th Cir. 2000)). This exception is “extremely narrow and gives rise to municipal
   liability only if the municipal actor is a final policymaker.” Id. (citations omitted).




                                               6
Case: 21-30440        Document: 00516417474              Page: 7       Date Filed: 08/03/2022




                                         No. 21-30440


       b. Fourth Amendment for malicious prosecution
           The district court held that Payton had no viable claim for malicious
   prosecution because the Fifth Circuit does not recognize a freestanding claim
   for malicious prosecution absent a violation of one’s constitutional rights.4
   Payton argues that the district court erred in dismissing her Fourth
   Amendment claim connected to malicious prosecution because Anderson’s
   retaliation against her for criticizing him supports her claim. We disagree.
           Regarding malicious prosecution claims, “this [c]ourt has held that
   although there is no ‘freestanding constitutional right to be free from
   malicious prosecution,’ ‘[t]he initiation of criminal charges without probable
   cause may set in force events that run afoul of explicit constitutional
   protection—the Fourth Amendment if the accused is seized and arrested, for
   example.’” Winfrey v. Rogers, 901 F.3d 483, 491 (5th Cir. 2018) (quoting
   Castellano v. Fragozo, 352 F.3d 939, 953–54 (5th Cir. 2003) (en banc)). In
   Winfrey, we held that the plaintiff had presented a cognizable Fourth
   Amendment claim because he was arrested pursuant to a warrant whose
   affidavit did not establish probable cause, and the criminal proceedings ended
   in his favor. Id. at 492–93, 495. The Supreme Court recently recognized a
   Fourth Amendment claim under § 1983 for malicious prosecution in
   Thompson v. Clark, 142 S. Ct. 1332, 1335 (2022). The Court explained that
   “[t]o maintain [a] Fourth Amendment claim under § 1983, a plaintiff . . .
   must demonstrate, among other things, that he obtained a favorable
   termination of the underlying criminal prosecution.” Id. It clarified however,
   that “a plaintiff need only show that his prosecution ended without a



           4
            Payton’s Statement of Issue Presented for Review describes only her First
   Amendment retaliation claim, but later in the brief, she dedicates a single paragraph to her
   Fourth Amendment claim connected to malicious prosecution. To the extent this claim is
   preserved on appeal, we address it for the sake of completion.




                                                7
Case: 21-30440     Document: 00516417474           Page: 8   Date Filed: 08/03/2022




                                    No. 21-30440


   conviction,” not that it “ended with some affirmative indication of
   innocence.” Id. at 1335, 1341.
          Here, although Payton’s prosecution ended without a conviction, that
   is, DA Ward refused all the charges against her, Payton’s malicious
   prosecution claim still fails because, unlike in Winfrey, the affidavits
   supporting the warrant for her arrest established probable cause.
   Accordingly, the district court did not err in granting summary judgment
   dismissing Payton’s Fourth Amendment malicious prosecution claim.
                           IV.      Conclusion
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                         8